                                                               JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   MONA TODARY NOUR,                        )   Case No. 8:17-cv-02164-SVW (JDE)
                                              )
12                                            )
                       Plaintiff,             )   ORDER ACCEPTING REPORT
13                                            )
                  v.                          )   AND RECOMMENDATION OF
14                                            )   UNITED STATES MAGISTRATE
     NANCY A. BERRYHILL, Acting               )
                                              )
                                                  JUDGE
15   Commissioner of Social Security,
                                              )
                                              )
16                     Defendant.             )
                                              )
17
18         In accordance with the Order Accepting Report and Recommendation
19   of the United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this matter is dismissed without
21   prejudice.
22
23   Dated: __________________
              October 3, 2018

24
25                                                  _____
                                                        ________________
                                                                    _      __
                                                   ______________________________
26                                                 STEPHEN
                                                    TEPHEN V. V WILSON     N
                                                   United States District Judge
27
28
